DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-17 are pending in this action.

Specification

The disclosure is objected to because of the following informalities:
On page  9, the text shown as “[0070] Fig. 10 shows”, “[0071] Fig. 11 shows” and 
“[0072] Fig. 12 shows” should be: [0070] Fig. 10  shows ---, [0071] Fig. 11  shows ---, [0072] Fig. 12  shows” should be --- . Appropriate correction is required.

Claim Objections

Claim 17 is objected to because of the following informalities: ”comprising” should be --- comprising: ---. 
Claim 17 is objected to because of the following informalities:  on lines 12-13, “information; ; and” should be --- information; and --- .  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated or obviated by Lee et al. (Lee) (US 2018/0317163 A1).
As per claim 1: Lee discloses an apparatus for an access node, comprising: 
a processor (see par. 0083, 0085). Note that “processing” includes a processor; and
a non-transitory computer-readable storage medium coupled to the processor and storing a program for execution by the processor (see par. 0019), the program including instructions to:
receive slice-support information, or receive slice-context information (see par. 0187) and determine the slice-support information based on the slice-context information, wherein the slice-support information comprises a mapping of a slice to an area (see par. 0183), wherein the area comprises a tracking area or a slice-support area (see par. 0194); and
indicative of network slices supporting the allowed NSSAI in the registration area that the current AMF 310 has allocated to the UE 300 --- is indicative of the claimed --- process a slice-related information based on the slice-support information.
As per claim 2: Lee discloses an apparatus according to claim 1, the program further including instructions to: 
request the slice-support information or the slice-context information from one of the following: a network entity, a UE, or another access node via the network entity (see par. 0015, 0017, 0069,0162, 0166).
As per claim 3: Lee discloses an apparatus according to claim 2, wherein the network entity comprises one of the following: an access-and-mobility management function (AMF), an operations-and-management system (OMS), or an access node (see par. 0098, 0105, 0172).
As per claim 4: Lee discloses an apparatus according to claim 1, wherein the slice-support information or the slice-context information is received from a network entity via an N2 message (see par. 0124).
As per claim 5: Lee discloses an apparatus according to claim 1, wherein the slice-context information comprises at least one of:
a slice support area ID, a TAI list for a UE, an access node ID, or a cell ID (see par. 0166,  0180-0184).
As per claim 6: Lee discloses an apparatus according to claim 2, the program further including instructions to: receive information regarding a tracking area (see at least, par. 
As per claim 7: Lee discloses an apparatus according to claim 2, wherein the request for the slice-support information or the slice-context information comprises an address of an access node and a TA ID (see par. 0166, 0189).
As per claim 8: Lee discloses an apparatus according to claim 1, the program further including instructions to store the slice-context information in a data base (see 0087, 0165, 0203).
As per claim 9: Lee discloses an apparatus according to claim 1, the program further including instructions to: obtain or update the slice-context information based on the slice-support information which was directly received by the apparatus. (see par. 0069, 0195).
As per claim 10: Lee discloses an apparatus according to claim 1, the program further including instructions to: obtain or update the slice-context information by requesting information regarding at least one of a TAI, a TAI list, an access node ID, a S-NSSAI list, or a cell ID from an external information source (see 0205, 0189, 0190, 0197).
As per claim 11: the features of claim 11 are similar to the features of claim 1, except claim 11 is directed to a method required by the apparatus of claim 1, wherein the method is considered as to be inherent within the apparatus of the prior art that is shown to perform function corresponding to the steps of claim 11. Hence, claim 11 has been rejected on the same ground as claim 1.
As per claim 12: Lee discloses an apparatus for an access-and-mobility management function (AMF), or an operations-and-management system (OMS) (see par. 0172), comprising:
a processor (see par. 0095, 0097, 0218, 0220) (note controller); and
a non-transitory computer-readable storage medium coupled to the processor and storing a program for execution by the processor (see par. 0019), the program including instructions to:
transmit slice-support information or slice-context information that includes the slice-support information (see par. 0069, 0162, 0173, 0182, 0195), wherein the slice-support information comprises a mapping of a slice to an area, wherein the area comprises a tracking area or a slice-support area (see 0175, 0182, 0184, 0186).
As per claim 13: Lee discloses an apparatus according to claim 12, the program further including instructions to receive a request for the slice-support information and transmit the slice-support information according to the received request for the slice-support information (see par. 0162, 0173, 1084, 0194); or receive a request for the slice-context information and transmit the slice-context information according to the received request for slice-context information (see par. 0185, 0187, 0195).
As per claim 14: Lee discloses an apparatus according to claim 12 (see par. 0124, the program further including instructions to: transmit the slice-support information or the slice-context information via an N2 message (see par. 0124, 0185, 0187, 0195).
As per claim 15: Lee discloses an apparatus according to claim 12, wherein the slice-context information comprises at least one of:

As per claim 16: the features of claim 16 are similar to the features of claim 12, except claim 16 is directed to a method required by the apparatus of claim 12, wherein the method is considered as to be inherent within the apparatus of the prior art that is shown to perform steps corresponding to the functions of claim 12. Hence, claim 16 has been rejected on the same ground as claim 12.
As per claim 17: Lee discloses a system for obtaining slice-support information, comprising:
a first apparatus for an access node and a second apparatus for an access-and-mobility management function (AMF), or an operations-and-management system (OMS), wherein each of the first apparatus and the second apparatus comprises a processor (see fig. 1A, elements 110 and 120) (each of nodes 110 and 120 inherently include a processor); and
anon-transitory computer-readable storage medium coupled to the processor of the first apparatus and storing a program for execution by the processor (see par. 0019), the program including instructions to:
receive slice-support information or receive slice-context information (see par. 0187) and determine the slice-support information based on the slice-context information, wherein the slice-support information comprises a mapping of a slice to an area (see par. 0183), wherein the area comprises a tracking area or a slice-support area (see par. 0194); and
indicative of network slices supporting the allowed NSSAI in the registration area that the current AMF 310 has allocated to the UE 300 --- is indicative of the claimed --- process a slice-related information based on the slice-support information);
a non-transitory computer-readable storage medium coupled to the processor of the second apparatus and storing a program for execution by the processor (see par. 0019) (fig. 1A depicts 120 as a second apparatus which inherently includes a processor), the program including instructions to:
transmit slice-support information or slice-context information that includes the slice-support information (see par. 0069, 0162, 0173, 0182, 0195), wherein the slice-support information comprises a mapping of a slice to an area, wherein the area comprises a tracking area or a slice-support area (see 0175, 0182, 0184, 0186).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        7/24/2021